ON Application bob Reheabing.
Miller, J.
Our decision in this ease appears to have been misunderstood. We held there was a misjoinder. The allegations, it seems to us, were not adapted to the relief available to the heirs and creditors against an insolvent administrator. The decree does not, in our opinion, preclude the plaintiffs as sureties from their action to obtain indemnity from their principal, nor the heirs from any action they may have as creditors.
With this restatement of our opinion, and consequent reservation in the decree, the rehearing is refused.